Citation Nr: 1130251	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1981 to November 1985, September 1989 to April 1990, May 1999 to September 1999, and from March 2003 to September 2003.  The Veteran also had periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2010, the Veteran testified at a video hearing before the undersigned.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that any current right knee disorder is related to a disease or injury in service.


CONCLUSION OF LAW

A right knee was not incurred in or aggravated by military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102, has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in July 2007, issued prior to the December 2007 decision, along with a letter dated in January 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of his claim, providing the Veteran with adequate notice in the subsequent letters followed by a readjudication of the claim in the March 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records, reserve component treatment records, and his records from Dr. David Cavallaro.  

As to the Board's January 2011 remand request that the AMC attempt to obtain the Veteran's records surrounding his 1997 and 2002 knee surgeries, the record shows that in January 2011 the AMC wrote the claimant and requested that he provide VA with authorizations to obtain these private records.  In April 2011, the Veteran replied he had no further evidence to provide VA in support of his appeal.  He did not provide VA with an authorization to obtain his private records.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2011 remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board also finds that no further efforts need be expended by VA to attempt to obtain these records given the Veteran's failure to help himself.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street[,]" if a veteran desires help with his claim, he must cooperate with VA's efforts to assist him.).

The Veteran was afforded a VA examination in February 2011.  The Board finds the examination both substantially complied with the Board's January 2011 remand instructions and is adequate to adjudicate the claim because the examiner reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the origin or etiology his disorder as well as a rational for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.  

While the record does not include an opinion as to whether any current right knee disorder is directly due to the Veteran's military service, the Board finds that a remand to obtain such an opinion is not required because service treatment records are negative for a right knee injury, complaints, and treatment for a chronic right knee disorder and, for reasons that will be explained in more detail below the Board does not find the Veteran's statements regarding an in-service injury and continuity of symptomatology credible.  See 38 U.S.C.A. § 5103A(d); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran claims that his current right knee disorder was directly caused by his active duty and/or reserve component service prior to May 1999.  In the alternative, it is alleged that his right knee disorder, which required surgery in 1997 and 2002, pre-existed his period of service in May 1999 and was aggravated by that service.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination. The Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

For periods of ACDUTRA and INACDUTRA, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter. Id.

In Smith and Donnellan, the Court's rationale was that the claimant had not established Veteran status, needed for the presumptions to apply.  In this decision, the appellant has achieved Veteran status by virtue of his multiple periods of active duty; however, this Veteran status does not apply to the prior periods of training duty without a showing of injury or (in the case of ACDUTRA) disease incurred or aggravated in the line of duty.  See Donnellan.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id, at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board finds that the Veteran's service records (i.e., March 1984, August 1988, March 1989, May 1989, February 1991, February 1993, February 1997, and February 1998 examinations) are negative for complaints, diagnoses, or treatment for a right knee injury and/or complaints and/or treatment for a chronic right knee disorder.  Service treatment records for the Veteran's periods of active duty service from May 1999 onward are uniformly negative in reporting that he had any current complaints, diagnoses, or treatment for right knee problems.  Similarly, the Veteran's private treatment records from Dr. Cavallaro are also negative for any current complaints, diagnoses, or treatment for right knee problems.  

There is evidence on file to include reserve component medical records establishing that the Veteran underwent right knee surgery at a private hospital to repair a ruptured quadriceps tendon in July 1997 prior to his entry onto his third period of active duty in May 1999.  See generally reserve component medical records dated in January 1998 and February 1998.  A reserve record dated in January 1998 noted he had been coming along well until that morning when he noticed swelling and tenderness of his right knee, mainly about the lateral aspect.  It was noted he had not undertaken any unusual activities.  Evidence on file also establishes that the Veteran had a second right knee surgery in 2002 at a private facility before his entry onto his fourth period of active duty in March 2003.  See reserve component medical record dated in February 2007. 

It is noted that records detailing his private surgical treatment in 1997 and 2002 are not of record.  However, VA has ensured that the record is complete.  In November 2007, it was noted that medical records were no longer maintained by the 507th Medical squadron and that all records had been forwarded to VA.  Further, the Board remanded the case in 2011, asking the Veteran for assistance in obtaining any additional outstanding records in this case.  The Veteran responded that he had no additional information to submit.  He did not provide an authorization for release of his private records. 

Given the lack of records establishing his condition on induction in May 1999 and 2003, and the lack of evidence detailing the extent of his right knee surgeries or the severity of his right knee condition, the Board may not presume that the Veteran entered his later periods of service with a preexisting right knee disability.  Crowe, supra.

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record on appeal does not show that the Veteran was diagnosed as having arthritis in the right knee within the first year after his periods of active duty service (1981-1985, 1989-1990, 1999, and 2003).  Accordingly, entitlement to service connection for a right knee disorder on a presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between any current right knee disorder and an established injury, disease, or event of active duty and/or reserve component service.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, the Board notes that the Veteran was afforded a VA examination in February 2011.  After a review of the record on appeal and an examination of the claimant, that examiner opined that service treatment records and post-service treatment records do not document the Veteran seeking treatment for right knee problems after his 1997 and 2002 surgeries except for one isolated occasion in 1998.  This occasion, in January 1998, was in between his third and fourth periods of active duty.  This record shows that on evaluation the Veteran had moderate swelling of the lateral aspect of the right knee.  In sum, the one record dated in January 1998 does not support the appellant's claims that he had continuous problems with his right knee after his surgeries or that he had a diagnosed right knee disorder while on active duty.  The 2001 VA examiner opined that "the available medical evidence does not support a contention that the Veteran continued to have ongoing or worsening symptomatology of the right knee after the 1997 incident.  A one-time visit to a healthcare professional in 1998 does not constitute clear evidence of aggravation of the right lower extremity condition in this examiner's opinion.  Therefore, in this examiner's opinion, it is less likely than not that the Veteran's right knee disorder was aggravated by any subsequent service." 

This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

In reaching the above conclusion, the Board has not overlooked the Veteran's statements to his healthcare providers, his and his representative's written statements to the RO, and the personal hearing testimony.  Moreover, as noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra.  In this regard, the Board finds that whether a right knee disorder was caused or aggravated by military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's nor his representative's opinion to be competent as to this issue.  Id.  Further, the Board does not find them credible as to their allegation that the Veteran sustained an inservice injury given the lack of corroborative evidence in the service treatment records.  On the other hand, the Board finds more competent and credible the expert opinion by the February 2011 VA examiner than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Likewise, as to the lay claims from the Veteran and others regarding continuity of symptomatology, the Board finds more competent and credible the medical evidence, which is negative for complaints, diagnoses, or treatment for a right knee injury and subsequent chronic right knee disorder while serving with his reserve component, except on the one occasion in 1998, or on any of his periods of active duty and at any time after his last period of active duty, than these lay claims to the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  If the Veteran did have a problem with injuring his right knee while serving with his reserve components and/or during his four periods of active duty service and had a chronic right knee disorder since that time, it would appear only logical that he would seek treatment for that disability after the injury and continue to periodically seek treatment in-service and post-service.  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a right knee disorder on a direct and a presumptive basis.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


